Calhoon, J.,
delivered the opinion of the. court.
Courts take note of time in the calendar. October 23, 1904, was Sunday, and it is immaterial that the district attorney said it was in his argument to the jury. We are not called on to determine results, if he had said it was, when it in fact was not.
The mayor’s record was sufficient under the law. Hughston v. Cornish, 59 Miss., 374. There did not appear in the file of papers the original affidavit for arrest. It was competent for the court to hear evidence of its original existence and contents, and have it supplied.
*277An ordinance providing that all offenses made misdemeanors under the state laws1 shall be violations of the municipal laws contains only one subject, under sec. 3008, Ann. Code 1892. We decline to overrule Ocean Springs v. Green, 77 Miss., 472 (27 South. Rep., 743), and Chrisman v. Jackson, 84 Miss., 737 (37 South. Rep., 1015).

Affirmed.